        4:20-cv-00102-RBH         Date Filed 04/21/20     Entry Number 18       Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                  FLORENCE DIVISION

JEFFREY GOUDE AND DARLENE GOUDE,            )
                                            )
                  Plaintiffs,               )                    CASE NO. 4:20-cv-00102-RBH
                                            )
v.                                          )
                                            )                  JOINT STIPULATION OF
USI SOLUTIONS, INC. AND AUTOVEST, LLC, )                     DISMISSAL WITH PREJUDICE
                                            )
                  Defendants.               )
___________________________________________ )


          COME NOW Plaintiffs Jeffrey Goude and Darlene Goude and Defendants USI

Solutions, Inc. and Autovest, LLC, by and through their undersigned counsel, pursuant to Fed. R.

Civ. P. 41(a)(1)(A)(ii), and hereby jointly stipulate that this action is dismissed, with prejudice,

with the parties to bear their own attorney's fees, costs and expenses.

          Respectfully submitted this 21st day of April, 2020:


/s/ Bess D. Lochocki                                /s/ Ryan S. Rummage
Bess D. Lochocki                                    Ryan S. Rummage
Federal Bar No. 12042                               Federal Bar No.: 12753
Waccamaw Law, LLC                                   BURR & FORMAN LLP
10172 Ocean Hwy, Suite 2                            420 N. 20th Street, Suite 3400
Pawleys Island, SC 29585                            Birmingham, AL 35203
Telephone: (843) 237-5299                           Telephone:     205-251-3000
Facsimile: (866) 915-7567                           Facsimile:     205-413-8701
Email: bess@waccamawlawllc.com                      E-mail:rrummage@burr.com
Attorney for Plaintiffs                             Attorney for Defendant Autovest, LLC


                                                    /s/ Chad V. Echols
                                                    Chad V. Echols
                                                    Federal Bar No. 9810
                                                    The Echols Firm, LLC
                                                    P.O. Box 12645
                                                    Rock Hill, SC 29731
                                                    Telephone: (803) 329-8970
                                                    Email: chad.echols@theecholsfirm.com
                                                    Attorney for Defendant USI Solutions, Inc


43360658 v1
